



Exhibit 10(g)




AMENDMENT NO. 2 TO THE CBS BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART A – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2005 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2015:


1.Section 2.10 of the Plan is hereby amended to add immediately following the
words “effective as of January 1, 2014” the words “through December 31, 2014”,
and to insert at the end thereof the following:
“and effective as of January 1, 2015, means the notional investment options
elected by the Investments Committee for CBS Defined Contribution Plans in its
sole discretion.”
2.Section 4.3(a) of the Plan is hereby amended by deleting in the final
paragraph thereof each reference to the words “Committee” and “Retirement
Committee of CBS Corporation” and inserting in place thereof the words
“Investments Committee for CBS Defined Contribution Plans”.



--------------------------------------------------------------------------------



AMENDMENT NO. 4 TO THE CBS BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART B – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2009 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2015:


1.
Section 2.17 of the Plan is hereby amended to add immediately following the
words “effective as of January 1, 2014” the words “through December 31, 2014”,
and to insert at the end thereof the following:

“and effective as of January 1, 2015, means the notional investment options
elected by the Investments Committee for CBS Defined Contribution Plans in its
sole discretion.”
2.Section 4.2(a) of the Plan is hereby amended by deleting in the final
paragraph thereof each reference to the words “Committee” and “Retirement
Committee of CBS Corporation” and inserting in place thereof the words
“Investments Committee for CBS Defined Contribution Plans”.









